Citation Nr: 0706108	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-43 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
chronic cervical strain, with degenerative disc and joint 
disease and bilateral upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to June 1981.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which granted 
service connection and assigned an initial 10 percent 
disability rating for chronic cervical strain, with 
degenerative disc disease and degenerative joint disease, 
effective April 7, 2003 (the date of the veteran's claim).  
In September 2004, VA received the veteran's notice of 
disagreement (NOD).  The RO issued a statement of the case 
(SOC) in October 2004.  The veteran filed a substantive 
appeal (VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 2004.  

In an August 2005 rating decision, the RO granted an 
increased 20 percent rating (effective back to the date of 
the claim), for the veteran's service-connected chronic 
cervical strain with degenerative disc and joint disease.  
Inasmuch as a higher evaluation is available for the service-
connected condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim for an 
increase remains viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

In a January 2006 rating decision, the RO determined that the 
veteran's service-connected cervical spine disorder also 
included bilateral upper extremity radiculopathy.  The RO 
found that since the bilateral upper extremity radiculopathy 
did not warrant a separate rating, it would be listed 
separately among the manifestations of the service-connected 
cervical spine disorder, but included in the existing 20 
percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran's service-connected disorder of the cervical 
spine involves cervical strain, degenerative disc disease, 
degenerative joint disease, and neurogolical manifestations 
including bilateral upper extremity radiculopathy.  As is 
explained below, the medical evidence of record is 
insufficient to properly evaluate disability due to all of 
the manifestations of the veteran's service-connected 
condition.  As such, additional development is required.

Effective September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively 
or postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher rating.  For purposes of 
evaluations under Diagnostic Code 5243 an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Note (1) following Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.    

The criteria for rating disabilities of the spine, including 
intervertebral disc syndrome, were revised effective 
September 26, 2003.  The revised criteria provide that the 
General Rating Formula for Diseases and Injuries of the Spine 
is to be used for evaluating diseases and injuries of the 
spine under Diagnostic Codes 5235 to 5243 (unless a rating 
for intervertebral disc syndrome under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
results in a higher rating), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.

Here, the veteran's service-connected disorder of the 
cervical spine had been evaluated at 20 percent disabling 
under the General Rating Formula.  On VA examination in 
January 2006, the examiner diagnosed cervical strain with 
neuroforaminal stenosis and bilateral C7 radiculopathy and 
bilateral carpal tunnel syndrome (which is not service-
connected).  The examiner stated that the veteran had 
neurologic impairment in the upper extremities related to his 
service-connected cervical spine condition and he found that 
this bilateral C7 radiculopathy was giving the veteran 
symptoms from his neck shooting into both hands.  

While the examiner clearly reported the existence of 
neurological symptoms related to the veteran's service-
connected cervical spine disorder, he did not identify the 
particular nerves involved or the severity of the 
neurological involvement.  Without any medical evidence 
identifying the nerves involved and the severity of 
neurological manifestations, it is not possible for the Board 
to consider whether a rating in excess of 20 percent is 
warranted for the service-connected disability by combining, 
under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations.  As such, a 
new examination is in order to identify the precise nature 
and severity of the neurological manifestations related to 
the veteran's service-connected cervical spine disorder.  In 
so doing, the examiner should differentiate, where possible, 
between neurological symptoms related to the cervical spine 
disorder and those related to the veteran's non service-
connected carpal tunnel syndrome.     

The Board also notes that on VA examination in May 2005, the 
examiner reported a history noting that the veteran's 
intervertebral disc syndrome required periods of bed rest of 
60 days and four months.  It is unclear as to whether such a 
history indicates that the veteran's service-connected 
intervertebral disc syndrome resulted in an "incapacitating 
episode" as defined above.  Any pertinent records of 
treatment or examination outstanding should be obtained prior 
to the requested examination. 

Finally, the Board notes that in his notice of disagreement 
received in September 2004, the veteran stressed that he did 
not believe that all pertinent records of medical treatment 
were available for consideration in his claim for increase.  
In this regard, he specifically indicated that he was 
attaching a copy of treatment records from Sutter North 
Medical Foundation.  The Board notes that the claims file 
contains no such records.  Additionally, we note that an 
attempt was previously made to obtain records from this 
facility.  See June 2002 request for records.  In a July 2003 
reply from this facility, it was noted that no records were 
available.  If the veteran is in possession of, or is aware 
of any outstanding pertinent records of medical treatment, he 
should be prompted to submit them, or assist VA in obtaining 
them.    

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to the claim, specifically including any 
records documenting prescribed bed rest, 
any reports of neurological testing, and 
any pertinent records from the Sutter 
North Medical Foundation. 

2.  Ask the veteran to provide the 
required information and documentation 
necessary to assist in obtaining copies 
of any identified outstanding records of 
pertinent treatment received for problems 
related to his cervical spine since April 
2003.  The RO should obtain complete 
copies of the medical records from all 
identified sources.
 
3.  After receiving the above medical 
evidence, to the extent available, the 
veteran should be scheduled for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
any symptomatology due to his service-
connected cervical spine disorder.  The 
veteran's claims folder must be reviewed 
by the examiners in conjunction with the 
examinations.  

The examiners should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to the 
cervical spine disorder.  Any necessary 
tests or studies should be performed.  
The examiners should specifically comment 
on the precise nature of any neurological 
manifestations extending into his upper 
extremities (including identification of 
nerves involved and extent of 
impairment).  To the extent possible, the 
examiners should differentiate between 
symptoms caused by the veteran's service-
connected disorder and those related to 
non service-connected carpal tunnel 
syndrome.  The examiners should also 
discuss the reported periods of bed rest 
noted on the veteran's May 2005 
examination report.  If incapacitating 
episodes (as defined by Note 1 following 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes) are found to be linked to the 
veteran's service-connected cervical 
spine disorder, the severity and/or 
frequency of these episodes should be 
noted.  

4.  The RO should then readjudicate the 
claim.  During the pendency of this 
appeal the criteria for rating 
intervertebral disc syndrome and 
disabilities of the spine, generally, 
were revised (effective September 26, 
2003).  As such, evaluation of the 
cervical spine disorder must encompass 
consideration of both the current and 
previous criteria for rating disorders of 
the spine.  If any of the benefits sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


